Name: Commission Implementing Regulation (EU) 2017/1142 of 27 June 2017 amending Annex I to Regulation (EC) No 669/2009 as regards the list of feed and food of non-animal origin subject to an increased level of official controls on imports (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  health;  trade;  foodstuff;  international trade;  trade policy
 Date Published: nan

 28.6.2017 EN Official Journal of the European Union L 165/29 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1142 of 27 June 2017 amending Annex I to Regulation (EC) No 669/2009 as regards the list of feed and food of non-animal origin subject to an increased level of official controls on imports (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 15(5) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (2) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto (the list), at the points of entry into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Article 2 of Regulation (EC) No 669/2009 provides that the list is to be reviewed on a regular basis, and at least biannually, taking into account at least the sources of information referred to in that Article. (3) The occurrence and relevance of recent food incidents notified through the Rapid Alert System for Food and Feed, the findings of audits to third countries carried out by the Directorate for Health and Food Audits and Analysis of the Commission Directorate-General for Health and Food Safety, as well as the biannual reports on consignments of feed and food of non-animal origin submitted by Member States to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009 indicate that the list should be amended. (4) In particular, for consignments of dried grapes from Turkey and Iran, peppers (Capsicum spp.) from Sri Lanka, groundnuts (peanuts) and derived products from Senegal and sesamum seeds from Nigeria and Sudan, the relevant sources of information indicate the emergence of new risks requiring the introduction of an increased level of official controls. Entries concerning those consignments should therefore be included in the list. (5) The list should also be amended by increasing the frequency of official controls for the commodities for which the available information shows a higher degree of non-compliance with the relevant Union legislation, thereby warranting an increased level of official controls. The entry in the list concerning dried apricots from Turkey should therefore be amended accordingly. (6) In addition, the list should be amended by decreasing the frequency of official controls of the commodities for which the relevant sources of information indicate an overall improvement of compliance with the relevant requirements provided for in Union legislation and for which the current level of official control is therefore no longer appropriate. The entries in the list concerning peas with pods from Kenya and Brassica oleracea (Chinese broccoli) from China should therefore be amended accordingly. (7) The list should also be amended by deleting the entries for commodities for which the available information indicates an overall satisfactory degree of compliance with the relevant safety requirements provided for in Union legislation and for which an increased level of official controls is therefore no longer justified. The entries in the list concerning aubergines from Cambodia and enzymes from India should therefore be deleted. (8) In order to ensure consistency and clarity, it is appropriate to replace Annex I to Regulation (EC) No 669/2009 by the text set out in the Annex to this Regulation. (9) Regulation (EC) No 669/2009 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 669/2009 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. (2) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). ANNEX ANNEX I Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) TARIC sub-division Country of origin Hazard Frequency of physical and identity checks (%) Pineapples (Food  fresh or chilled) 0804 30 00 Benin (BJ) Pesticide residues (2) (3) 20  Groundnuts (peanuts), in shell  1202 41 00 Bolivia (BO) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Yardlong beans (Vigna unguiculata spp. sesquipedalis, vigna unguiculata spp. unguiculata) (Food  fresh, chilled or frozen vegetables) ex 0708 20 00 ; ex 0710 22 00 10 10 Cambodia (KH) Pesticide residues (2) (4) 50 Chinese celery (Apium graveolens) (Food  fresh or chilled herb) ex 0709 40 00 20 Cambodia (KH) Pesticide residues (2) (5) 50 Brassica oleracea (other edible Brassica, Chinese Broccoli) (6) (Food  fresh or chilled) ex 0704 90 90 40 China (CN) Pesticide residues (2) 20 Tea, whether or not flavoured (Food) 0902 China (CN) Pesticide residues (2) (7) 10  Sweet peppers (Capsicum annuum)  0709 60 10 ; 0710 80 51 Dominican Republic (DO) Pesticide residues (2) (8) 20  Peppers (other than sweet) (Capsicum spp.)  ex 0709 60 99 ; ex 0710 80 59 20 20  Yardlong beans (Vigna unguiculata spp. sesquipedalis, vigna unguiculata spp. unguiculata)  ex 0708 20 00 ; ex 0710 22 00 10 10 (Food  fresh, chilled or frozen) Strawberries (Food  fresh or chilled) 0810 10 00 Egypt (EG) Pesticide residues (2) (9) 10  Sweet peppers (Capsicum annuum)  0709 60 10 ; 0710 80 51 Egypt (EG) Pesticide residues (2) (10) 10  Peppers (other than sweet) (Capsicum spp.)  ex 0709 60 99 ; ex 0710 80 59 20 20 (Food  fresh, chilled or frozen) Table grapes (Food  fresh or chilled) 0806 10 10 Egypt (EG) Pesticide residues (2) (3) 20  Groundnuts (peanuts), in shell  1202 41 00 Gambia (GM) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food)  Hazelnuts, in shell  0802 21 00 Georgia (GE) Aflatoxins 20  Hazelnuts, shelled  0802 22 00 (Food) Palm oil (Food) 1511 10 90 ; 1511 90 11 ; Ghana (GH) Sudan dyes (11) 50 ex 1511 90 19 ; 1511 90 99 90 Dried grapes (Food) 0806 20 Iran (IR) Ochratoxin A 5 Peas with pods (unshelled) (Food  fresh or chilled) ex 0708 10 00 40 Kenya (KE) Pesticide residues (2) (13) 5  Groundnuts (peanuts), in shell  1202 41 00 Madagascar (MG) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Sesamum seeds (Food  fresh or chilled) 1207 40 90 Nigeria (NG) Salmonella (12) 50  Groundnuts (peanuts), in shell  1202 41 00 Senegal (SN) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Raspberries (Food  frozen) 0811 20 31 ; Serbia (RS) Norovirus 10 ex 0811 20 11 ; ex 0811 20 19 10 10 Watermelon (Egusi, Citrullus spp.) seeds and derived products (Food) ex 1207 70 00 ; ex 1106 30 90 ; ex 2008 99 99 10 30 50 Sierra Leone (SL) Aflatoxins 50 Peppers (sweet or other than sweet) (Capsicum spp.) (Food  dried, roasted, crushed or ground) ex 2008 99 99 ; 0904 21 10 ; 79 Sri Lanka (LK) Aflatoxins 20 ex 0904 21 90 ; ex 0904 22 00 20 11 ; 19  Groundnuts (peanuts), in shell  1202 41 00 Sudan (SD) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) Sesamum seeds (Food  fresh or chilled) 1207 40 90 Sudan (SD) Salmonella (12) 50 Peppers (other than sweet) (Capsicum spp.) (Food  fresh or chilled) ex 0709 60 99 20 Thailand (TH) Pesticide residues (2) (14) 10  Yardlong beans (Vigna unguiculata spp. sesquipedalis, vigna unguiculata spp. unguiculata)  ex 0708 20 00 ; ex 0710 22 00 10 10 Thailand (TH) Pesticide residues (2) (15) 20  Aubergines (Solanum melongena)  0709 30 00 ; ex 0710 80 95 72 (Food  fresh, chilled or frozen vegetables) Dried grapes (Food) 0806 20 Turkey (TR) Ochratoxin A 5  Dried apricots  0813 10 00 Turkey (TR) Sulphites (16) 20  Apricots, otherwise prepared or preserved  2008 50 61 (Food) Lemons (Citrus limon, Citrus limonum) (Food  fresh, chilled or dried) 0805 50 10 Turkey (TR) Pesticide residues (2) 20 Sweet Peppers (Capsicum annuum) (Food  fresh, chilled or frozen) 0709 60 10 ; 0710 80 51 Turkey (TR) Pesticide residues (2) (17) 10 Vine leaves (Food) ex 2008 99 99 11 ; 19 Turkey (TR) Pesticide residues (2) (18) 50 Pomegranates (Food  fresh or chilled) ex 0810 90 75 30 Turkey (TR) Pesticide residues (2) (19) 20  Aubergines (Solanum melongena)  0709 30 00 ; Uganda (UG) Pesticide residues (2) 20 ex 0710 80 95 72  Ethiopian eggplant (Solanum aethiopicum)  ex 0709 99 90 ; ex 0710 80 95 80 72 (Food  fresh, chilled or frozen vegetables) Sesamum seeds (Food  fresh or chilled) 1207 40 90 Uganda (UG) Salmonella (12) 50  Pistachios, in shell  0802 51 00 United States (US) Aflatoxins 10  Pistachios, shelled  0802 52 00 (Food)  Dried apricots  0813 10 00 Uzbekistan (UZ) Sulphites (16) 50  Apricots, otherwise prepared or preserved  2008 50 61 (Food)  Coriander leaves  ex 0709 99 90 72 Vietnam (VN) Pesticide residues (2) (20) 50  Basil (holy, sweet)  ex 1211 90 86 20  Mint  ex 1211 90 86 30  Parsley  ex 0709 99 90 40 (Food  fresh or chilled herbs)  Okra  ex 0709 99 90 20 Vietnam (VN) Pesticide residues (2) (20) 50  Peppers (other than sweet) (Capsicum spp.)  ex 0709 60 99 20 (Food  fresh or chilled)  Pitahaya (dragon fruit) (Food  fresh or chilled)  ex 0810 90 20 10 Vietnam (VN) Pesticide residues (2) (20) 10 (1) Where only certain products under any CN code are required to be examined and no specific subdivision under that code exists, the CN code is marked ex. (2) Residues of at least those pesticides listed in the control programme adopted in accordance with Article 29(2) of Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (OJ L 70, 16.3.2005, p. 1) that can be analysed with multi-residue methods based on GC-MS and LC-MS (pesticides to be monitored in/on products of plant origin only). (3) Residues of Ethephon. (4) Residues of Chlorbufam. (5) Residues of Phenthoate. (6) Species of Brassica oleracea L. convar. Botrytis (L) Alef var.Italica Plenck, cultivar alboglabra. Also known as Kai Lan, Gai Lan, Gailan, Kailan, Chinese kale, Jie Lan. (7) Residues of Trifluralin. (8) Residues of Acephate, Aldicarb (sum of aldicarb, its sulfoxide and its sulfone, expressed as aldicarb), Amitraz (amitraz including the metabolites containing the 2,4 -dimethylaniline moiety expressed as amitraz), Diafenthiuron, Dicofol (sum of p, p ² and o,p ² isomers), Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram) and Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb). (9) Residues of Hexaflumuron, Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb), Phenthoate and Thiophanate-methyl. (10) Residues of Dicofol (sum of p, p ² and o,p ² isomers), Dinotefuran, Folpet, Prochloraz (sum of prochloraz and its metabolites containing the 2,4,6-Trichlorophenol moiety expressed as prochloraz), Thiophanate-methyl and Triforine. (11) For the purposes of this Annex, Sudan dyes refers to the following chemical substances: (i) Sudan I (CAS Number 842-07-9); (ii) Sudan II (CAS Number 3118-97-6); (iii) Sudan III (CAS Number 85-86-9); (iv) Scarlet Red; or Sudan IV (CAS Number 85-83-6). (12) Reference method EN/ISO 6579-1 or a method validated against it in accordance with the most recent version of EN/ISO 16140 or other internationally accepted similar protocols. (13) Residues of Acephate and Diafenthiuron. (14) Residues of Formetanate (sum of formetanate and its salts expressed as formetanate (hydrochloride)), Prothiofos and Triforine. (15) Residues of Acephate, Dicrotophos, Prothiofos, Quinalphos and Triforine. (16) Reference methods: EN 1988-1:1998, EN 1988-2:1998 or ISO 5522:1981. (17) Residues of Diafenthiuron, Formetanate (sum of formetanate and its salts expressed as formetanate (hydrochloride)) and Thiophanate-methyl. (18) Residues of Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram) and Metrafenone. (19) Residues of Prochloraz. (20) Residues of Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram), Phenthoate and Quinalphos.